Spina, J.
(dissenting, with whom Cordy, J., joins in part). I do not agree that a judge may rule on a motion to dismiss before arraignment. Rule 11 (a) of the Massachusetts Rules of Criminal Procedure, as appearing in 442 Mass. 1509 (2004), states that “[a]t arraignment ... the court shall order the prosecuting attorney and defense counsel to attend a pretrial conference on a date certain to consider such matters as will promote a fair and expeditious disposition of the case” (emphasis added). Rule 11 (a) (1) outlines the agenda for the pretrial conference, and rule 11 (a) (1) (A) identifies the following items among those to be discussed at the pretrial conference:
“Discovery and all other matters which, absent agreement of the parties, must be raised by pretrial motions. All motions which cannot be agreed upon shall be filed pursuant to [Mass. R. Crim. P. 13 (d), as appearing in 442 Mass. 1516 (2004)]” (emphasis added).
Rule 11 (b) of the Massachusetts Rules of Criminal Procedure, as appearing in 442 Mass. 1509 (2004), states that, “[a]t arraignment,” in addition to scheduling a pretrial conference, the judge “shall order the prosecuting attorney and defense counsel to appear before the court on a date certain for a pretrial hearing” (emphasis added). Rule 11 (b) (2) (ii) provides that at the pretrial hearing,
“the court shall hear all discovery motions pending at the time of the pretrial hearing. Other pending pretrial motions may be heard at the pretrial hearing, continued to a specific date for a hearing, or transmitted for hearing by the trial session” (emphasis added).
Rule 13 (c) of the Massachusetts Rules of Criminal Procedure, as appearing in 442 Mass. 1516 (2004), is concerned with pretrial motions, including motions to dismiss. Rule 13 (d), *578as previously mentioned, addresses the filing of motions as to matters on which the parties could not reach agreement at the pretrial conference. The earliest date for hearing pretrial motions is the pretrial hearing date. The point here is that the rules of criminal procedure contemplate a motion practice that does not become engaged until the arraignment and which unfolds after arraignment. The reasoning of the court for hearing a motion to dismiss before arraignment is contrary to the procedure set forth in the rules for hearing motions.
Allowing a motion to dismiss to be heard prior to arraignment runs contrary to three other principles. First, we have said that there is no authorization under G. L. c. 218, § 35A, for a rehearing of a clerk-magistrate’s finding of probable cause, except by way of a motion to dismiss. See Commonwealth v. DiBennadetto, 436 Mass. 310, 312-314 (2002). By authorizing the use of a motion to dismiss before arraignment, the court has manufactured a means to avoid both the effect of the statute and our decision.
Second, the court has interjected a dispositional theory, namely, the best interests of the child, into the manner in which the rules of criminal procedure are applied. We have been careful to reserve “best interests” analysis for the disposition stage of a case, separate and apart from principles related to adjudication and procedural aspects of a case. See Commonwealth v. Magnus M., 461 Mass. 459, 466-467 (2012); Police Comm’r of Boston v. Municipal Court of the Dorchester Dist., 374 Mass. 640, 666-667 (1978). See also In re Winship, 397 U.S. 358, 366 (1970); In re Gault, 387 U.S. 1, 30-31 (1967). Modern jurisprudence has viewed the wisdom of mixing the two as questionable.
Third, in Commonwealth v. Gavin G., 437 Mass. 470 (2002), we traced the legislative history of the court activity record information (CARI) database and said:
“When addressing the precise predicament of a wrongfully accused adult unfairly acquiring a criminal record, the Legislature still opted for sealing, not destruction of expungement of records. As to both juveniles and adults, the Legislature is apparently satisfied with provisions for *579confidentiality and sealing of records to address the precise problem posed by such wrongful or mistaken accusations of criminal conduct.” (Footnote omitted.)
Id. at 482-483. The Legislature, presumed to know of our decision in Gavin G., see Commonwealth v. Vega, 449 Mass. 227, 231-232 (2007), and fully aware of the concept of “best interests of the child,” nevertheless apparently remains satisfied with its enactments in this area. It has not amended the statute to produce the result that the court today has reached to avoid the creation of a CARI record. The intent of the Legislature should be controlling. For these reasons I would hold that a motion to dismiss may not be decided before arraignment.
I also do not agree that the complaint did not issue upon probable cause. I believe that the court has stated the law correctly with regard to review of a determination of probable cause. In particular, I agree that the element of intent to distribute a controlled substance may be satisfied by circumstantial evidence, Commonwealth v. Martin, 48 Mass. App. Ct. 391, 392-393 (1999); that probable cause must be determined from the totality of the circumstances, Commonwealth v. Hernandez, 448 Mass. 711, 715 (2007); and that probable cause is a concept that is guided by “factual and practical considerations of everyday life on which reasonable and prudent men, not legal technicians, act,” Brinegar v. United States, 338 U.S. 160, 175 (1949). However, I believe the court abandoned the totality of the circumstances analysis when it embarked on a consideration of the evidentiary factors individually. As a result, the synergistic effect of the parts on each other was lost, and the whole was deprived of being more than the sum of its parts. See Phillips v. Chase, 201 Mass. 444, 448 (1909) (“When circumstantial evidence is largely relied upon to establish an issue, it is inevitable that many matters should be introduced which by themselves alone would be immaterial, although in connection with other evidence they may be helpful in discovering the truth”); Commonwealth v. Ahart, 63 Mass. App. Ct. 413, 416 (2005) (“The defendant’s attempt to isolate each piece of the Commonwealth’s evidence as insufficient is unavailing”).
*580The juvenile was wearing a pair of pants over a pair of shorts, and inside one pocket of the shorts were five plastic baggies of marijuana. He recently had smoked enough marijuana to have reeked of it, so the absence of smoking paraphernalia suggested he had something else in mind for the five baggies, most probably distribution. See Commonwealth v. Ahart, supra at 414. Granted, he did not have a scale, a pager, or a cellular telephone, but he was entering a closed environment, a school, that had many sets of vigilant eyes protective of the best interests of other children in the school. He could not carry the usual items needed to set up shop. See id. Instead, he carried a small amount for distribution — just enough for the brief periods between classes when he could conduct his business without calling undue attention to himself. See id. In all likelihood, given the school environment, he could deal only with people he knew and trusted. The manner in which he concealed the marijuana suggests he might access his supply in a restroom or outdoors during a break — after satisfying himself that no authority figures were in the vicinity. Having been discovered, he became “very defensive and agitated.” The totality of these circumstances paints a picture from which a reasonable person could infer that the juvenile intended to distribute the paltry amount of marijuana secreted on his person. The amount of marijuana is not determinative. Commonwealth v. Ahart, supra at 415. The packaging is significant. See id:, Commonwealth v. Martin, supra at 392. Also significant is the manner in which he concealed the contraband, and the context in which the juvenile was engaged — a closely watched schoolhouse. See Commonwealth v. Ahart, supra at 414.
Although it may well be a matter of scientific fact that the juvenile brain is undeveloped in a way that makes it more prone to poor judgment and therefore less culpable than an adult’s, experience tells us that the juvenile brain is not short on creativity for mischief. See Miller v. Alabama, 132 S. Ct. 2455, 2464-2465 (2012); Graham v. Florida, 560 U.S. 48, 68 (2010). I am concerned that the court has given juveniles willing to distribute marijuana in school a blueprint for minimizing accountability: keep it at one ounce or less, and keep the number *581of baggies under six, and at most you are looking at simple possession, a civil infraction. See G. L. c. 94C, § 32L.
I respectfully dissent.